Citation Nr: 1003331	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from February 1941 to January 
1946, and subsequent duty in the Naval Reserve.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The record reflects that the Veteran requested a personal 
hearing before a Member of the Board to be held at the RO by 
videoconference, on his May 2008 VA Form 9.  He was notified 
that his Board hearing was scheduled for January 6, 2010, in 
November 2009 correspondence.  However, the Veteran failed to 
appear for the scheduled hearing and did not request 
postponement.  Thus, his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d).  



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the 
evidence shows that the Veteran's tinnitus is causally or 
etiologically related to his military service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

In October 2007 correspondence, the RO apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  In this regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits for 
his claimed disorder and described the types of information 
and evidence that the Veteran needed to submit to 
substantiate his claim.  The RO also explained what evidence 
VA would obtain and would make reasonable efforts to obtain 
on the Veteran's behalf in support of the claim.  The RO 
further advised the Veteran regarding the elements of degree 
of disability and effective date in said notice letter.  
Thus, the Board concludes that the Veteran was provided with 
proper VCAA notice prior to the January 2008 rating decision 
that denied the claim by way of the October 2007 VCAA notice 
letter.  

The Board further observes that the RO provided the Veteran 
with a copy of the above rating decision and the April 2008 
SOC, which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran's service treatment records (STRs) are of 
record.  The Board further notes that the Veteran was 
afforded with an audiological examination in connection with 
his claim in November 2007.  The November 2007 audiological 
examination report includes a medical nexus opinion regarding 
the relative probability of a relationship between hearing 
loss and tinnitus and military service based on examination 
and interview of the Veteran.  Although the examiner did not 
have the claims folder available for review at the November 
2007 audiological examination, an addendum report was 
obtained that included claims folder review in March 2008.  
As will be explained below, the examiner's opinion was 
unchanged.  Thus, in consideration of the foregoing, the 
Board finds that the examination reports are adequate for the 
purposes of this adjudication.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran seeks service connection for 
his current tinnitus on the basis that it was caused by 
acoustic trauma sustained during his period of active service 
in the United States Navy while serving as a naval aviator.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a Veteran served continuously for ninety 
(90) days or more during a period of war or after December 
31, 1946, and manifests certain chronic diseases, such as 
organic diseases of the nervous system (e.g., tinnitus), to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be also established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus, for 
reasons explained below.

In his October 2007 claim, the VA Form 21-526, the Veteran 
asserted that his bilateral tinnitus was due to exposure to 
the loud noise of propped and jet aircraft while serving as a 
pilot in the Navy.  He also recalled that high altitude 
flying had adversely affected his ears several times during 
service.  He further commented that he was directly exposed 
to the noise of aircraft engines prior to flight takeoff, and 
wore a radio headset that did not serve as ear protection 
during service.  

The Veteran underwent an audiological examination in November 
2007 in connection with his claim.  The examining audiologist 
diagnosed constant bilateral tinnitus, based on his report of 
ringing in his ears for the past twenty years.  However, she 
also concluded that the Veteran's tinnitus was not likely the 
result of noise exposure in the military because the Veteran 
reported at that time that tinnitus began after he retired 
and did not occur while he was in the military.  

In a January 2008 rating decision, the RO denied service 
connection for tinnitus based on the absence of evidence of 
tinnitus in service and the negative medical opinion provided 
by the November 2007 VA examining audiologist.

In his January 2008 NOD, the Veteran explained that he had 
misunderstood the examining audiologist's question at the 
examination due to his difficulty hearing, particularly 
women's voices, and reiterated that tinnitus had existed 
since his period of active duty but had become worse and more 
noticeable in the last 20 years.  

The claims folder was then sent to the examining audiologist 
for review and reconsideration of her opinion.  After 
reviewing the claims folder and considering the Veteran's 
January 2008 statement, the examiner stated that her opinion 
was unchanged in a March 2008 addendum report.

In the April 2008 SOC, the Decision Review Officer (DRO) 
considered the Veteran's statements, the November 2007 VA 
audiological report, and the March 2008 supplemental opinion 
provided by the November 2007 examining audiologist, and 
again denied the Veteran's claim on the basis that there was 
no medical evidence linking the Veteran's current tinnitus to 
his military service. 

The Veteran, in his May 2008 VA Form 9, stated that he did 
not understand why he was not granted service connection for 
tinnitus due to the loud noises and pressure changes he 
experienced while serving as a pilot in the Navy, when VA 
granted service connection for bilateral hearing loss with a 
30 percent disability rating.  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In the present case, while the Veteran's STRs are devoid of 
any evidence of tinnitus, the service records as well as his 
DD Form 214 show that he served as a naval aviator during his 
period of service.  The Veteran has competently reported that 
he was exposed to the loud noise of aircraft and frequently 
experienced significant ear pressure changes at high 
altitudes while performing his duties in service.  Exposure 
to loud noises is consistent with the circumstances and 
conditions of the Veteran's service, and the Board finds the 
Veteran's account of noise exposure during service credible.

In addition, the Board notes that the Veteran has made 
repeated statements that he has had tinnitus since service as 
a result of noise exposure.  The Veteran is competent to 
report the onset of his tinnitus.  See Jandreau, supra.  
Although it appears that the Veteran told the November 2007 
examining audiologist that his tinnitus did not begin in 
service and, instead, began approximately 20 years earlier 
when he had retired, the Board finds that the Veteran's 
statements relating the onset of his tinnitus to service are 
credible.  In this regard, the Board particularly notes that 
the explanation provided by the Veteran in the January 2008 
NOD clarifying his misunderstanding regarding the question 
posed by the examiner and his response to the audiologist 
regarding the onset of tinnitus is satisfactory.  In light of 
the Veteran's hearing loss and his competent report of having 
difficulty hearing women's voices, it is certainly reasonable 
that he misunderstood the question posed by the VA 
audiologist, as he contends.  The Veteran has otherwise 
consistently related the onset of his tinnitus to service and 
his account is deemed credible.  Furthermore, the Board notes 
that tinnitus is subjective, and the kind of condition as to 
which lay testimony is competent.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

Moreover, the Veteran was service connected for bilateral 
hearing loss in a January 2008 rating decision.  At the 
November 2007 VA examination, he was diagnosed with severe to 
profound high frequency sensorineural hearing loss 
bilaterally, which was linked to his noise exposure in the 
Navy.  The fact that the Veteran has been diagnosed as having 
bilateral sensorineural hearing loss and granted compensation 
for a service-related hearing loss adds to the credibility of 
his contention that his tinnitus is related to service 
because "an associated hearing loss is usually present" 
with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Sec. 7, Ch. 85, Inner Ear.

The evidence of record in support of the claim consists of 
the above-noted provisions from The MERCK Manual, the 
Veteran's history of service-connected sensorineural hearing 
loss, and the Veteran's own statements relating the onset of 
tinnitus to his period of service.  The November 2007 VA 
examination report established that the Veteran's bilateral 
hearing loss is etiologically linked to his active service 
and shows that the Veteran has tinnitus.  The cited 
provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss, with which 
the Veteran in this case has been diagnosed.  Finally, the 
Board has determined that the Veteran's assertion that he has 
experienced tinnitus since service is competent and credible 
evidence upon which the Board may afford significant 
probative value in making its decision.

The evidence unfavorable to the claim for service connection 
in this consists of the STRs that contain no evidence of 
tinnitus and the November 2007 VA audiologist's opinion that 
the Veteran's tinnitus was not likely the result of noise 
exposure while he was in the Navy, for reasons explained 
above.  Also, as addressed above, there is the statement from 
the Veteran documented in the November 2007 VA audiological 
examination report where he expressed some ambiguity as to 
when his tinnitus had its onset although, as noted above, his 
statement has been adequately clarified.  

Thus, in consideration of the above, the Board concludes that 
evidence for and against the claim for service connection for 
tinnitus is at least in approximate balance.  In other words, 
the Board finds, based on the evidentiary record, that the 
Veteran's tinnitus is as likely the result of his noise 
exposure in service or associated with his service-connected 
noise-induced bilateral hearing loss as it is the result of 
some other factor or factors.  Accordingly, the Board will 
resolve reasonable doubt in favor of the Veteran in this 
case, and grant service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Entitlement to service connection for tinnitus is granted.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


